Citation Nr: 1637248	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-26 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD), anxiety and depression.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from June 18, 1975 to August 12, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was originally before the Board in June 2015 when the claim was remanded for further development.  The RO issued a supplemental statement of the case in March 2016 and the appeal is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran currently has a confirmed diagnosis of PTSD related to an in-service stressor, and the best evidence in this case, overall, finds no PTSD at this time.

2.  The evidence does not establish a nexus between the Veteran's acquired psychiatric disability and his service. 


CONCLUSION OF LAW

An acquired psychiatric disability, including PTSD, anxiety and depression was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  

If a claim for service connection for PTSD is based on allegations of in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran broadly claims that he has an acquired psychiatric disorder as a result of service.  Specifically, during his February 2016 VA examination he alleged that his drill instructors yelled at him and sent him to a motivation platoon where they turned water hoses on him.  

The Board will address PTSD separately from his other diagnosed acquired psychiatric disabilities, as the criteria for service connection for PTSD differs from the criteria for other psychiatric disabilities, as explained above.

PTSD

As noted above, there are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (requiring PTSD diagnoses to conform to the DSM-V); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f).

If a claim for service connection for PTSD is based on allegations of in-service personal assault, evidence from sources other than a veteran's service records may corroborate a veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor and such evidence include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The regulation specifically provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was 'engaged in combat with the enemy.'  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and 'consistent with the circumstances, conditions, or hardships of such service.'  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Even without combat participation, if the Veteran's claimed stressor is related to 'fear of hostile military or terrorist activity,' and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2015).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2015).

Furthermore, certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  The Board notes that the Veteran has not been diagnosed with psychoses. 

The Veteran's claim for PTSD is not based on either combat or his fear of hostile military activity.  Indeed, the Veteran's service treatment and personnel records are negative for any indication that the Veteran participated in combat.  The Veteran does not dispute this fact.    

Furthermore, the Veteran's service separation document lists no decorations, medals, badges, commendations, citations, or campaign ribbons that would suggest that he participated in combat.  

Here, the Veteran's only alleged stressor is that his drill instructors yelled at him and sent him to a motivation platoon where they turned water hoses on him.  

Here the claim for PTSD must be denied because the evidence does not support a diagnosis of PTSD based on a verified stressor. 

The record contains extensive psychiatric treatment records with multiple diagnoses of psychiatric disabilities.  These diagnoses are overwhelmingly of disabilities other than PTSD, including depression.  The record does contains numerous treatment records associated with psychiatric group therapy.  Moreover, there is an April 2014 VA treatment record that notes a diagnosis of PTSD.  

The Veteran was afforded a February 2016 VA examination to determine whether he had a current diagnosis of PTSD.  The February 2016 VA examiner determined that the Veteran's stressor of allegedly being yelled at by his drill instructors and sending him to a motivation platoon where they turned water hoses on him was not adequate to support the diagnosis of PTSD.  

Significantly, even if the stressor had occurred, the VA examiner clearly noted that a diagnosis of PTSD could not be made based on this reported stressor.  

Notably, the VA examiner opined that the Veteran did not have PTSD.  He considered the Veteran's history, alleged stressor and treatment records. 

Beyond the above, it is very important for the Veteran to understand that even if the Board assumes that this event he has cited did occur, the best evidence in this case (the most probative), including the VA examination cited above and the Veteran's treatment records (overall) provide highly probative evidence against the claim that he has PTSD at this time or at any time during his appeal.  While there are clearly some indications of PTSD, the best evidence in this case outweigh this finding. 

Based on this evidence, the Board finds that the evidence weighs against a diagnosis of PTSD based on the Veteran's claimed stressor.  Therefore, Board finds that the Veteran's claim for service connection PTSD is denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disability Other Than PTSD

As to whether an acquired psychiatric disability other than PTSD manifested in service or is otherwise related to service, the Board finds that the probative evidence reflects that the Veteran's acquired psychiatric disabilities did not have their onset in service nor are they related to any in service event or injury.

The Veteran's service treatment records are devoid of any treatment for sequelae of an assault or significant markers suggesting physical trauma.  Treatment records for his short period of service do not reflect treatment for a psychiatric disability. 

The Board has also considered the statements of the Veteran regarding continuity of symptoms of his acquired psychiatric disability since service.  However, in a very recent decision the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic  38 C.F.R. § 3.309(a).  Although psychoses is a disease identified under 3.309(a), the Veteran does not have this diagnosis.  As the Veteran has not exhibited a psychiatric disability listed under 3.309, continuity of symptomatology is simply not applicable in the present case.

Having determined that the Veteran's alleged clinical history regarding onset and continuity of an acquired psychiatric disability is inapplicable, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

In this regard, at the February 2016 VA examination the VA examiner diagnosed the Veteran with alcohol use disorder in full sustained remission, opioid use disorder in full sustained remission, and an unspecified depressive disorder.  The VA examiner noted that the Veteran has a long history of polysubstance dependence which is in sustained remission.  It was noted that he has mild depressive symptoms.  The VA examiner opined that based on his history and current presentation there is no connection between his service and his psychiatric disorders or history.  There are no contradictory opinions of record. 

The Board finds that the February 2016 VA examination and opinion are adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that while the Veteran might sincerely believe that he has an acquired psychiatric disability that is related to his active service, as a lay person he is not competent to relate any current acquired psychiatric diagnosis to his active service, to include any treatment therein, as that is outside the common knowledge of a lay person and would require medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, his medical opinion is outweighed by the medical opinion of the February 2016 examiner. 

The Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for an acquired psychiatric disability, other than PTSD, is not warranted.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records and post-service treatment records.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded a VA examination for his acquired psychiatric disability in February 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination adequately addresses all of the Veteran's contentions and is adequate, as it is predicated on a full reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, the statements of the appellant, and determined that the Veteran did not exhibit an acquired psychiatric disability related to the Veteran's service. 

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was remanded in June 2015.  All the remand actions, were accomplished (to the degree possible), and the Board finds that there has been substantial compliance with the June 2015 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for an acquired psychiatric disability, including PTSD, anxiety and depression is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


